                Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
0                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA ,

    EUGENE SCALIA, SECRETARY OF LABOR,                   )
    UNITED STATES DEPARTMENT OF LABOR,                   )
                                                         )
           Plaintiff,                                    )
                                                         )
           v.                                            ) CivilActio nNo. 2:19-cv-01527-NBF
                                                         )
    MINNESOTA LIMITED, LLC,                              )
                                                         )
        Defendant.                                       )
    ---------~------'-------)

                                        CONSENT JUDGMENT

           Plaintiff, Secretary of Labor, United States Department of Labor, hereinafter referred to

    as "Plaintiff' or "the Secretary," has filed his Complaint alleging violations of the Fair Labor

    Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter "the Act"). Defendant named

0   above, hereinafter referred to as "Defendant" or "Employer," has appeared by counsel, and

    waives formal service of process of the Summons and Complaint, waives its Answer and any
                                             /




    defense which it may have and hereby agrees to the entry of this Consent Judgment without

    contest. It is, therefore, upon motion of the attorneys for Plaintiff and for cause shown:

            ORDERED, ADJUDGED, AND DECREED that Defendant, its officers, agents,

    servants, and all persons acting or claiming to act on its behalf and interest be, and they hereby

    are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, 11 (c),

    and 15 of the Act, in any manner, specifically:

            1.      Defendant shall not, contrary to Section 6 of the Act, pay to any of their

    employees who in any workweek are engaged in commerce or in the production of goods for

    commerce, or employed in an enterprise engaged in commerce or in the production of goods

0   for commerce, within the meaning of the Act, wages at rates less than those which are now,
                 Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 2 of 9




    or which in the future may become, applicable under Sections 6 and 15(a)(2) of the Act.
0          2.       Defendant shall not, contrary to Section 7 of the Act, employ any of its

    employees including, but nqt limited to, any of its employees working at any business

    location owned, operated, and/or controlled by Defendant, and at any other business location

    at which its employees perform work, in any workweek when they are engaged in commerce

    or employed in an enterprise engaged in commerce, within the meaning of the Act, for
                                                      /
    workweeks longer than the hours now, or which in the future become, applicable under

    Sections 7 and 15(a)(2) of the Act, unless the said employees receive compensation for their

    employment in excess of the prescribed hours at a rate equivalent to one and one-half times

    the regular rates applicable to them.

            3.       Defendant shall not, contrary to Section 7(e) of the Act, fail to include all

Q    compensation paid to employees as part.of employees' regular rates for purposes of calculating

     overtime premiuinp ay. Defendant shall not fail to include all compensation labeled as a "per

     diem" as part of employees' regular rates unless and only if such payments are for travel or

     work-related expenses actually incurred in furtherance of Defendant's interests and properly

    . reimbursable by Defendant as prescribed by the Regulations issued pursuant to Section 7 and

     15(a)(2) of th~ Act and found at 29 C.F.R. Part 778.217.

            4.       Defendant shall not fail to make, keep, and preserve adequate records of its

     employees and of the wages, hours, and other conditions and practices of employment
                                                                               --
     maintained by them including, but not limited to, any of its employees working at any business

     location owned, operated, and/or controlled by Defendant, and at any other business location at

     which its employees perform work, as prescribed by the Regulations issued pursuant to Section

     1 l(c) and 15(a)(5) of the Act and found at 29 C.F.R. Part 516.
0
                                                          2
                 Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 3 of 9




a          5.        Defendant shall not fail to keep records of the amount and nature of any travel

    or work-related expenses employees actually incurred in furtherance of Defendant 's interests

    and properly reimbursable by Defendant that Defendant excludes from employees ' regular

    rates. Defendant s~all not fail to keep accurate records of employees ' regular rates of pay for

    purposes of calculating overtime premium pay by excluding from their regular rates

    additional compensation labeled as "per diems" that have no relation to any travel or work-

    related expenses employees ' actually incurred. Defendant shall not fail to keep accurate

    records of employees ' overtime premium pay due for workweeks in which employees worked

    over forty hours by excluding additional compensation labeled as "per diems" from

    employees ' regular rates that have no relation to any travel or work-related expenses

    employees actually incurred.


a           6.        Defendant shall not discharge or take any retaliatory action against any of its

    employees, whether or not directly employed by Defendant, because the employee engages in

    any of the following activities pursuant to Section 15(a)(3) of the Act:

                   i. Discloses, or threatens to disclose, to a supervisor or to a public agency, any

          activity, policy, or practice of the Employers or another employer, with whom there is a

          business relationship, that the employee reasonably believes is in violation of the Act, or

          a rule or regulation promulgated pursuant to the Act;

                  ii. Provides information to, or testifies before, any public agency or entity

           conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a

           rule or regulation promulgated pursuant to the Act, by the Employers or another

           employer with whom there is a business relationship;



a                 iii. Objects to, or refuses to participate in any activity, policy or practice which the




                                                          3
                Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 4 of 9




a        employee reasonably believes is m violation of the Act, or a rule or regulation

         promulgated pursuant to the Act.

           It is further ORDERED, ADJUDGED and DECREED by the Court that:

           7.       Defendant is enjoined and restrained from withholding gross back wages in the

    sum total amount $110,971.29, and is liable for the payment of $110,971.29 in liquidated

    damages, due certain employees and former employees of Defendant set forth and identified in

    the Schedule A, which is attached hereto and made a part hereof.

           8.       Defendant shall pay gross back wages and liquidated damages in the total

    amount of $221,942.58, for violations of the overtime provisions of the Act by Defendant

    alleged to have occurred during the period beginning October 31, 2015 and ending February,

    14, 2019, ("relevant period"). This amount shall represent the full extent of back wages and


a   liquidated damages owed by Defendant for the relevant period to the employees set forth and

    identified on the attached Schedule A. It is further agreed that the overtime compensation and

    liquidated damage payments by the Defendant in the amounts as specified above are in the

    nature of back wages and liquidated damages pursuant to the provisions oftheAct.

           9.        The provisions of this Consent Judgment relative to back wage and liquidated

    damages payments shall be deemed satisfied when Defendant delivers to the employees

    identified in the attached Schedule A the aggregate amount of $221,942.58 within thirty (30)

    days of the entry of this Judgment by the Court. Defendant shall make payment directly to the

    identified employees in accordance with the amounts listed in the Schedule A, and in

    accordance with the following procedures:

                  i. Within 30 days of the Court's entry of the Consent Judgment, Defendant shall

          pay directly to the employees the amounts set forth in the Schedule A, less the
a
                                                     4
           Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 5 of 9




a   appropriate payroll deductions for back wages. Defendant shall remain responsible for

    all tax payments considered to be the "employer's share," including but not limited to

    the Federal Insurance Contributions Act (FICA) tax and Unemployme nt Insurance (UI)

    tax;

            ii. Within 30 days of making the payments pursuant to Paragraph 9(i), Defendant

    shall furnish to the U.S. Department of Labor, Wage and Hour Division, Pittsburgh

    District Office, Federal Building, 1000 Liberty Avenue, Suite 1416, Pittsburgh, PA

    15222, a list of all employees who have not been paid (due to missing address or

    otherwise): The list shall include the employee's last known address, social security

    number, and the attempts made to locate each person;

            iii. In conjunction with the direct deposit or delivery of the checks to the



a   employees listed in the Schedule A, within 30 days of issuing payment to the

    employees, Defendant shall furnish to the U.S. Department of Labor, Wage and Hour

    Division, Pittsburgh District Office, Federal Building, 1000 Liberty A venue, Suite

    1416, Pittsburgh, PA 15222, payroll records demonstrating payment to the employees.

    The payroll records will show the employee name, address, social security number (to

    the extent known), and the gross and net compensation amounts paid to each such

    employee. Furthermore, Defendant shall provide to the Wage and Hour District Office

    copies of each of the cancelled checks delivered to the employees no later than 7 days

    from Defendant's receipt of such information from its/their financial institution(s), or

    within 35 days of the entry of this Judgment by the Court, whichever comes later. The

     information maintained and provided by Defendant shall be sent to the Wage and Hour



a    Division at the above address.




                                                   5
             Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 6 of 9




              iv. If, for any reason (e.g., because of inability to locate an employee or
0       because of his/her refusal to accept it) Defendant is unable to make payment to any

        employee as required herein, Defendant shall submit one aggregate payment by

        ACH transfer, credit card, or debit card at

        https://www.pay.gov/public/form/start/77689032 or at www.pay.gov, referencing

         Case Identification No. 1835263. Furthermore, Defendant shall provide to the Wage

         and Hour District Office a schedule identifying the name(s) and amount(s) due to

         the employee(s) to whom payments under this Consent Judgment were not made, to

         the U.S. Department of Labor, Wage and Hour Division, Pittsburgh District Office,·

         Federal Building, 1000 Liberty Avenue, Suite 1416, Pittsburgh, PA 15222.
                             \


         Defendant shall have up to 30 days following the 30-day expiration period

         prescribed by Paragraph 9(i) of this Consent Judgment to re-issue the aggregate
0        payment to Wage-Hour.

                 v. The Wage and Hour division will distribute the proceeds referred to in Paragraph

         9(iv) to the persons identified on the Schedule A, or to their estates, if necessary. To the

         extent any amounts of unpaid compensation are not so paid within a period of 3 years

         from the date of receipt thereof, because qf inability to locate the proper persons or

         because of their refusal to accept the back wages, such amounts shall be delivered into the

         Treasury of the United States as miscellaneous receipts pursuant to 29 U.S.C. 216(c).

           10.      The provisions of this Consent Judgment shall not in any way affect any legal

    right. of any individua
                    .
                            l not .named in Exhibit A, nor shall the provisions in any way affect any

    legal right of any individual named in Exhibit A to file any action against Defendant for any

    violations alleged to have occurred outside the relevant period.
0
                                                      6
              Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 7 of 9




           11.    Neither Defendant nor anyone on its behalf shall directly or indirectly solicit or
0   accept the return or refusal of any sums paid under this Consent Judgment. Any such amount

    shall be imiµediately paid to the Secretary for deposit as above, and Defendant shall have no

    further obligations with respect to such returned monies. If recovered wages have not been

    claimed by the employee or the employee's estate within three years of the entry of this

    Consent Judgment, the Secretary shall deposit such money with the Treasury in accordance

    with Section 16(c) of the Act.

            12.    Further, the parties agree that the instant action is deemed to solely cover

    Defendant 's business and operations for the relevant period for all claims raised in the

    Complaint as a result of the Secretary's investigation. The parties agree that the filing of this

    action and the provisions of this Judgment shall not, in any way, affect, determine, or prejudice

    any and all rights of any person specifically named on Schedule A or the Secretary for any
0   period before October 31, 2015, after February 14, 2019, or any persons, be they current or

    former employees, not specifically named on Schedule A, insofar as such rights are conferred

    and reserved to said employees by reason of Section 16(b) of the Act. The parties agree that

    the filing of this action and the provisions of this Consent Judgment shall not, in any way

    affect, determine or prejudice any and all rights, or defenses of Defendant as to any employee

    or Defendant not covered by this Consent Judgment, or as to any employee covered by this

     Consent Judgment for any claim outside the relevant period.

            13.     Defendant agrees that is an employer within the meaning of Section 3(d) of

     the Fair Labor Standards Act, 29 U.S.C. § 203(d).

            14.     By entering into this Consent Judgment, Plaintiff does not waive his right to

     conduct future investigations of Defendant under the provisions of the FLSA and to take
0
                                                       7
             Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 8 of 9




o   appropriate enforcement action, including assessment of civil money penalties pursuant to

    Section 16(e) of the FLSA, with respect to any violations disclosed by such investigations.

           It is FURTHER, ORDERED, ADJUDGED, AND DECREED thateach party will bear its

    own fees and other expenses incurred by such party in connection with any stage of this

    proceeding including, but not limited to, attorney fees that may be available under the Equal

    Access to Justice Act, as amended.




      Dated: A,c;~t: ,ev, "2- 7 , 2019




0




0
                                                     8
                 Case 2:19-cv-01527-NBF Document 3 Filed 11/27/19 Page 9 of 9
    ..


0                                                        For the Secretary:

                                                         Kate S. O'Scannlain
                                                         Solicltor of Labor

                                                          Oscar L. Hampton III
                                                         ·R~ti9il_aLSplicitoc:-r'.--..,.,,
              fr<.1k\! , '. ,h"nS<:jfl;'1:tsquire•
         ·:s;p~.~f~r.,,, '.Johnson'
         lS 15 Canadian Pacific Plaza                      t1~n Pi Krier ·
         120 South Sixth Street                          · Senior Trial Attorney
         Minneapolis, MN 55402                            PA ID #313826

         Attorney for Defendant                          -u.s. Department of Labor
                                                         Office of the Solicitor, Region Ill Suite
                                                         630E; The Curtis Center 170 S.
                                                         Independence Mall West· Philadelphia,
                                                         I>A 19106-3306
                                                         215-861-5141 (phone)·
                                                         21S-86i.;s162 (fax)
                                                         ' Ritrei·.,bi·fonl~dhtgdv:..         ..
                                                          U.S:DEPARTMENT OF LABOR
0                                                         Attorneys for Plaintiff




0
                                                     9
